Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest an apparatus including a proximal portion defining a first pathway including a first distal end and a second pathway having a second distal end, a distal portion attached to the proximal portion, the distal portion including a distal tip terminating at a distal end, the first and second distal ends are enclosed by the distal portion, in combination with the other claimed elements.
Regarding claim 12, the prior art of record does not disclose or suggest an image guided adaptor assembly including a navigation guidewire, an adaptor body including a proximal portion defining a first pathway including a first distal end and a second pathway having a second distal end, a distal portion attached to the proximal portion, the distal portion including a distal tip terminating at a distal end, the second pathway extends from the proximal portion into the distal tip, the second pathway including an elastomeric material configured to inhibit the navigation guidewire from moving relative to the adaptor body, in combination with the other claimed elements.
Regarding claim 20, the prior art of record does not disclose or suggest an image guided instrument assembly includes navigation guidewire, an instrument body, an adaptor body including a proximal portion including an elastomeric material configured to inhibit the navigation guidewire from moving relative to the adaptor body, the proximal portion defining a first pathway including a first distal end and a second pathway having a second distal end, a distal portion attached to the proximal portion, the distal portion including a distal tip terminating at a distal end, the second pathway extends from the proximal portion into the distal tip, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771